Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.
The filling date of this application number recited above is 27 November 2018. No priority has been claimed in the Application Data Sheet, therefore the examination will be undertaken in the effective filing date as the priority date.
The information disclosure statement (IDS) submitted on 07 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Mental Process and Certain Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a 
As per Claims 1 and 15, the claims recite “monitoring, a processing queue for legacy transactions;
	receiving, a first real-time settlement (RTS) request corresponding to a first legacy transaction included in the monitored processing queue from a requestor, the received first RTS request including a requestor identifier associated with the requestor, a first payment amount, and an address to a smart contract associated with a financial entity and stored on a distributed ledger;
transmitting, the received first RTS request to a financial entity, to sign the transmitted first RTS request;
communicating, the signed RTS request based on a receipt thereof, wherein the communication enables to generate, for storage on the distributed ledger, a first transaction based on the signed RTS request;
responsive to detecting that the distributed ledger includes the first transaction associated with the stored smart contract and generated based on the signed RTS request, removing the first legacy transaction from the monitored processing queue.”
As per Claim 7, the claim recites “monitoring, a processing queue for legacy transactions;
receiving, from a payment requestor, a first transaction request corresponding to a first legacy transaction included in the monitored processing queue, the first transaction request comprising a payor identifier, a requestor identifier associated with the payment requestor, a payment amount, and a smart contract address, 

and responsive to detecting a confirmation to replace the legacy transaction request with the first transaction request, removing the legacy transaction from the legacy processing queue based on a confirmation to replace the legacy transaction request with the first transaction request, wherein the confirmation is received from the financial entity.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to a mental process. The method recited by the claims is to monitor a set of transactions, receive transaction data, select a contract, sign, record them on a ledger, provide a token of corresponding value (i.e. check, cash, etc.), and remove the completed transaction from the set, wherein a person would do it by mind or with a pen and paper is considered mental process, as explained under MPEP 2106.04(a)(2)(III) “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be fundamental economic practice, which is directed to Certain Methods of Organizing Human Activity. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “non-transitory computer storage medium”, “computing device”, “remote computing device”, “remote server”, and “server” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component, such as: receive, transmit, communicate, and remove data. The claims are generally linked to the technology of blockchain, with mere instructions to “apply it” on a generic computer component. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system.  Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 16 recite “wherein the generated first transaction includes the digitally-signed RTS request.”
Claim 3 recites “wherein the monitored processing queue includes a pool of legacy transactions pending batch finalization.”
Claims 4 and 18 recite “determining, by the server, that the distributed ledger includes a second transaction comprising the requestor identifier, a token value, and the smart contract address, the second transaction disassociating the token value from the requestor identifier and associating the token value to a redemption identifier referenced by the smart contract; and transmitting, by the server, instructions to the remote server to deposit fiat currency corresponding to the token value in an account associated with the requestor.”
Claim 5 recites “further comprising: receiving, by the server, an indication from the remote server that a second payment amount of a fiat currency was deposited in an account corresponding to the requestor identifier, the second payment amount corresponding to the token value.”
Claim 6 recites “wherein the first legacy transaction comprises a settlement request pending settlement by a central authority associated with a centrally controlled computer network.”
Claim 8 recites “wherein the first transaction request is digitally signed by a key associated with the financial entity comprising the requestor identifier associated with the payment requestor, the payment amount, and the smart contract address.”
Claim 9 recites “wherein the first transaction request is digitally signed by the key associated with the financial entity further comprises the payor identifier.”
Claims 10 and 17 recite “wherein the distributed ledger is a blockchain maintained by a plurality of distributed nodes.”
Claims 11 and 19 recite “wherein the payment-network server is further for: receiving, by the payment-network server and from a third computing device associated with a redemption requestor, a second transaction request comprising a redeemer identifier, a second payment amount, and the smart contract address, wherein the smart contract address corresponds to the smart contract stored in a distributed ledger and configured to remove the token value based on the second payment amount in response to a determination that the distributed ledger includes the second transaction request digitally signed with keys associated with a redeemer and the financial entity; and generating a second legacy transaction request for storage by the payment- network server based on a confirmation to replace the second transaction request with the second legacy transaction request, wherein the confirmation is received from the second computing device associated with the financial entity.”
Claims 12 and 20 recite “wherein the payment-network server is further for: receiving, by the payment-network server and from a financial institution server, an indication that a first value of a fiat currency was deposited in an account corresponding to an entity associated with the redeemer identifier, the first value corresponding to the second payment amount.”
Claim 13 recites “a financial institution server for: generating the smart contract, wherein the smart contract is stored in the distributed ledger.”
Claim 14 recites “a payment requester device for: generating a legacy transaction comprising the payor identifier, the requestor identifier, and the payment amount, wherein the legacy transaction is communicated to the payment-network server.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-6, 8-14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over SEGER, II (U.S. 2017/0124556) in view of NPL “Quora response: “When writing data to a blockchain, is new info stored only as new blocks (adding links) or is data added to existing blocks (fatter links)?” and in further view of Jacobs et al. (U.S. 2017/0237554).

As per Claims 1 and 15, Seger discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising ([0067] "Electronic storage 146 may comprise non-transitory storage media that electronically stores information" and see Figure 1 for hardware which [0031] "FIG. 1 illustrates a system 100 configured for providing a cryptographic platform for exchanging information, in accordance with one or more embodiments"):
monitoring, by a server, a processing queue for legacy transactions (See Figure 4 – transactions 470-480, as disclosed [0102] “… the example transactions 470-480 of FIG. 4 (real time settlement 470, instant messaging 472, credit card offer 474, consumer profiling 476, reward point exchange 478, and/or transaction auditing 480)” which in Figure 4 shows the server monitoring various transactions ready to be processed);
receiving, by the server, a first real-time settlement (RTS) request corresponding to a first legacy transaction included in the monitored processing queue from a remote computing device associated with a requestor, the received first RTS request including a requestor identifier associated with the requestor, a first payment amount, and an address to a smart contract associated with a financial entity and stored on a distributed ledger ([0104] "A submitter may identify an event to be stored 505 (e.g., a user may initiate a transaction at a client 410, and the client 410 may recognize that data associated with the transaction is to be stored in the distributed ledger). An event may be any set of information (which may be verified and/or validated) pertaining to an activity conducted at a point in time (e.g., the transaction)" wherein [0105] "Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.)" see Figure 5 block 505 and Figure 4 blocks 410 and 405, as disclosed [0102] “the expanded node 405 also includes actions which may be performed by the node 405 during an interaction between the node 405 and the client 410. One or more clients 410 may connect to one or more of the nodes 405 in the network 400. The client 410 may request a transaction, such as one of the example transactions 470-480 of FIG. 4 (real time settlement 470, instant messaging 472, credit card offer 474, consumer profiling 476, reward point exchange 478, and/or transaction auditing 480)” which teaches that a transaction is selected from the processing queue for settlement, e.g. one of the transactions from transactions 470-480, such as real time settlement 470);
transmitting, by the server, the received first RTS request to a remote server associated with the financial entity, wherein the remote server is configured to digitally sign the transmitted first RTS request ([0104] "The fact may be passed from the node 405 to a validation subsystem 415 for verification 520" see Figure 5 block 520, wherein the validation system for verification would obviously sign the request as “validated” for subsequent processing. See also [0038] “requiring that the intended party participate in the initial generation of the information transaction/recording of the information (e.g., requiring that the intended party cryptographically sign the message for it be entered into the ledger)”);
([0104] "The validation subsystem 415 may verify the fact, and the originating node 405 may queue the event for codification (recordation in a block in the blockchain, for example) 525" see Figure 5 block 525);
responsive to detecting that the distributed ledger includes the first transaction associated with the stored smart contract and generated based on the digitally-signed RTS request, removing the first legacy transaction from the monitored processing queue ([0102] "In either case, the submission may be used to codify a new block 430 for a blockchain 450 (i.e., a distributed ledger). The new block 455 (e.g., block N) may be added the latest block in the blockchain 450 and thus the latest entry in the ledger" and [0111] "If all hashes agree 660, the block may be written, codifying the set of events within 670. If not, events may be re-queued for the next block 665").
Although the prior art does not explicitly recite that the first legacy transaction (i.e. event) is removed from the processing queue, it would have been obvious to one of ordinary skilled in the art that the event is removed from the queue once the block has been created, because once the block has been finalized, the queue is moved to the next event to create a next block. As disclosed in Figure 6 – blocks 660, 665, and 670, and [0111], the events are “re-queued for the next block” if the block hashes do not agree, wherein an event being “re-queued” would be interpreted as it is removed from ("When writing data to a blockchain, is new info stored only as new blocks (adding links) or is data added to existing blocks (fatter links)?", Quora, 22 May 2017), the first legacy transaction data would be removed once the block has been created, and the queue moves onto the next block for the next event. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of the Quora response to implement the blockchain embodiment of Seger by known methods in the art to yield predictable results of handling the processing queue. Moreover, for the purposes of compact prosecution, Examiner provides an additional prior art Jacobs, which also discloses:
responsive to detecting that the distributed ledger includes the first transaction associated with the stored smart contract and generated based on the digitally-signed RTS request, removing the first legacy transaction from the monitored processing queue ([0192] "After settlement, the digital asset can be destroyed (e.g., deleted or marked as settled). Also, the digital asset can be digitally signed to indicate that settlement was completed, and the transaction record can be stored (e.g., in a database list or a blockchain ledger)").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize digital signature and removing the legacy transaction as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020] "allow Jacobs over that of Seger.

As per Claims 2 and 16, Seger may not explicitly disclose, but Jacobs discloses the non-transitory computer storage medium of claim 1 and the computer-implemented method of claim 15, wherein the generated first transaction includes the digitally-signed RTS request ([0029 lines 1-5] "In embodiments of the invention, to initiate an asset transfer, a user (or an institution representing the user) can instruct an issuer node in the asset transfer network to generate and provide the digital asset. The issuer node can generate and digitally sign the digital asset").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize digital signature as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claim 3, Seger discloses the non-transitory computer storage medium of claim 1, wherein the monitored processing queue includes a pool of legacy transactions pending batch finalization ([0011] "Example embodiments may retrieve and/or provide one or more events to a distributed ledger" wherein [0012] "Example events may be transactions including encrypted information intended for a given party" and also [0103] "The publisher 462 may enable a client 464 to request real time updates about some or all events entering the blockchain 450" discloses plurality of pending events for the blockchain).

As per Claims 4 and 18, Seger discloses the non-transitory computer storage medium of claim 1 and the computer-implemented method of claim 15, further comprising:
determining, by the server, that the distributed ledger includes a second transaction comprising the requestor identifier, a token value, and the smart contract address, the second transaction disassociating the token value from the requestor identifier and associating the token value to a redemption identifier referenced by the smart contract ([0115] "A user may be enrolled in a plurality of rewards programs, and may wish to redeem rewards points for a particular transaction. For example, the user in FIG. 7 has 50,000 acres in one program and 42 pepperonis in another. The user wants to redeem pepperonis for a pizza purchase. Using a client device 410 (e.g., a smart phone, tablet, PC, etc.), the user may initiate a points exchange process 705. The user may enter a transaction (e.g., 10,000 acres to 100 pepperonis) 710, and the client 410 may send transaction information to a node 405 in the network 400. The transaction may be processed according to the cryptographic exchange methods described above with respect to FIGS. 4-6. For example, the exchange request may be codified 715, and details about the request may be verified 720 (e.g., via 505-540 of FIG. 5)"); and
transmitting, by the server, instructions to the remote server to deposit fiat currency corresponding to the token value in an account associated with the requestor ([0115] "The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6)" wherein [0032] "System 100 may include one or more servers 110").

As per Claim 5, Seger discloses the non-transitory computer storage medium of claim 4, further comprising:
receiving, by the server, an indication from the remote server that a second payment amount of a fiat currency was deposited in an account corresponding to the requestor identifier, the second payment amount corresponding to the token value ([0115] "The node 405 may notify the client 410 that the exchange has been completed, and the new points balances may be displayed to the user 735. The user may now exchange pepperonis for a pizza").

As per Claim 7, Seger discloses a system comprising: 
a payment-network server for ([0032] "System 100 may include one or more servers 110"):
monitoring, by a first computing device, a processing queue for legacy transactions (See Figure 4 – transactions 470-480, as disclosed [0102] “… the example transactions 470-480 of FIG. 4 (real time settlement 470, instant messaging 472, credit card offer 474, consumer profiling 476, reward point exchange 478, and/or transaction auditing 480)” which Figure 4 shows the server monitoring various transactions ready to be processed);
receiving, from the first computing device associated with a payment requestor, a first transaction request corresponding to a first legacy transaction included in the monitored processing queue, the first transaction request comprising a payor identifier, a requestor identifier associated with the payment requestor, a payment amount, and a smart contract address ([0104] "A submitter may identify an event to be stored 505 (e.g., a user may initiate a transaction at a client 410, and the client 410 may recognize that data associated with the transaction is to be stored in the distributed ledger). An event may be any set of information (which may be verified and/or validated) pertaining to an activity conducted at a point in time (e.g., the transaction)" wherein [0105 lines 8-11] "Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.)" see Figure 5 block 505 and Figure 4 blocks 410 and 405, as disclosed [0102] “the expanded node 405 also includes actions which may be performed by the node 405 during an interaction between the node 405 and the client 410. One or more clients 410 may connect to one or more of the nodes 405 in the network 400. The client 410 may request a transaction, such as one of the example transactions 470-480 of FIG. 4 (real time settlement 470, instant messaging 472, credit card offer 474, consumer profiling 476, reward point exchange 478, and/or transaction auditing 480)” which teaches that a transaction is selected from the processing queue ).

Seger may not explicitly disclose, but Jacobs discloses:
wherein the smart contract address corresponds to a smart contract stored in a distributed ledger and when executed by a node is configured to generate a token value that corresponds to the payment amount in response to a determination that the distributed ledger includes the first transaction request digitally signed with keys associated with the payment requestor and a financial entity of a payor, wherein the smart contract is associated with the financial entity, and wherein the first transaction request corresponds to a legacy transaction request stored by the payment-network server ([0192] "In some embodiments, the digital asset may be a smart contract that is designed to settle within a pre-defined period of time (e.g., 5 hours, 1 day, or 1 week) … Also, the digital asset can be digitally signed to indicate that settlement was completed, and the transaction record can be stored (e.g., in a database list or a blockchain ledger)" wherein [0159] "The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include a digital asset identifier, ... the sending currency amount, ... the destination currency amount, various user information (e.g., user enterprise ID, address, phone number, email address), various sending institution computer 560 information (e.g., financial institution name, enterprise ID, public key, BIN), various resource provider computer 530 information (e.g., enterprise ID, name, address, phone number, email address), various recipient institution computer 540 information (e.g., financial institution name, enterprise ID, public key, BIN), an issuer node computer 565 enterprise ID and/or public key, a recipient node computer 545 enterprise ID and/or public key, an invoice number and invoice information, a purchase order number, ... and any other suitable information"); and
responsive to detecting a confirmation to replace the legacy transaction request with the first transaction request, removing the legacy transaction from the legacy processing queue based on a confirmation to replace the legacy transaction request with the first transaction request, wherein the confirmation is received from a second computing device associated with the financial entity ([0192] "After settlement, the digital asset can be destroyed (e.g., deleted or marked as settled). Also, the digital asset can be digitally signed to indicate that settlement was completed, and the transaction record can be stored (e.g., in a database list or a blockchain ledger)" wherein [0186] "At step S530, at a later time, settlement for the digital asset value can take place between the sending institution computer 560 and the recipient institution computer 540. For example, the settlement service computer may coordinate the transfer of value. Information relevant to settlement (e.g., enterprise IDs, amount, etc.) can be obtained from the digital asset" and signing the digital asset is disclosed [0029] "The issuer node can generate and digitally sign the digital asset. The issuer node can also obtain approval and a second digital signature from an administrative node (e.g., a central administrator for the network)" or see also [0160] "The issuer node computer 565 may also generate a digital signature for the digital asset, the digital signature demonstrating that the digital asset was truly created by the issuer node computer 565. The digital signature may be generated by applying a mathematical algorithm to the digital asset and the issuer node computer's private key (or the sending institution computer's private key)").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the smart contract as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claim 8, Seger may not explicitly disclose, but Jacobs discloses the system of claim 7, wherein the first transaction request is digitally signed by a key associated with the financial entity comprising the requestor identifier associated with the payment requestor, the payment amount, and the smart contract address ([0159 lines 2-21] "The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include a digital asset identifier, ... the sending currency amount, ... the destination currency amount, various user information (e.g., user enterprise ID, address, phone number, email address), ... various resource provider computer 530 information (e.g., enterprise ID, name, address, phone number, email address), various recipient institution computer 540 information (e.g., financial institution name, enterprise ID, public key, BIN), ... a recipient node computer 545 enterprise ID and/or public key, an invoice number and invoice information, a purchase order number, ... and any other suitable information").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the identifiers as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claim 9, Seger may not explicitly disclose, but Jacobs discloses the system of claim 8, wherein the first transaction request is digitally signed by the key associated with the financial entity further comprises the payor identifier ([0159 lines 2-21] "The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include ... various user information (e.g., user enterprise ID, address, phone number, email address), various sending institution computer 560 information (e.g., financial institution name, enterprise ID, public key, BIN), various resource provider computer 530 information (e.g., enterprise ID, name, address, phone number, email address), ... an issuer node computer 565 enterprise ID and/or public key, ... an invoice number and invoice information, a purchase order number, ... and any other suitable information").
Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claims 10 and 17, Seger discloses the system of claim 7 and the computer-implemented method of claim 16, wherein the distributed ledger is a blockchain maintained by a plurality of distributed nodes ([0101 lines 1-3] "FIG. 4 illustrates an event synchronization network 400 according to an embodiment of the invention. The network 400 may include a plurality of nodes 405" wherein the nodes are used to create block in the blockchain as disclosed [0102 lines 17-21] "In either case, the submission may be used to codify a new block 430 for a blockchain 450 (i.e., a distributed ledger). The new block 455 (e.g., block N) may be added the latest block in the blockchain 450 and thus the latest entry in the ledger").

As per Claims 11 and 19, Seger discloses the system of claim 7 and the computer-implemented method of claim 15, wherein the payment-network server is further for:
receiving, by the payment-network server and from a third computing device associated with a redemption requestor, a second transaction request comprising a redeemer identifier, a second payment amount, and the smart contract address, ([0115] "A user may be enrolled in a plurality of rewards programs, and may wish to redeem rewards points for a particular transaction. For example, the user in FIG. 7 has 50,000 acres in one program and 42 pepperonis in another. The user wants to redeem pepperonis for a pizza purchase. Using a client device 410 (e.g., a smart phone, tablet, PC, etc.), the user may initiate a points exchange process 705. The user may enter a transaction (e.g., 10,000 acres to 100 pepperonis) 710, and the client 410 may send transaction information to a node 405 in the network 400. The transaction may be processed according to the cryptographic exchange methods described above with respect to FIGS. 4-6. For example, the exchange request may be codified 715, and details about the request may be verified 720 (e.g., via 505-540 of FIG. 5)"); and
generating a second legacy transaction request for storage by the payment- network server based on a confirmation to replace the second transaction request with the second legacy transaction request, wherein the confirmation is received from the second computing device associated with the financial entity ([0115] "The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6)" wherein [0032] "System 100 may include one or more servers 110").

As per Claims 12 and 20, Seger discloses the system of claim 11 and the computer-implemented method of claim 19, wherein the payment-network server is further for:
receiving, by the payment-network server and from a financial institution server, an indication that a first value of a fiat currency was deposited in an account corresponding to an entity associated with the redeemer identifier, the first value corresponding to the second payment amount ([0115 lines 22-25] "The node 405 may notify the client 410 that the exchange has been completed, and the new points balances may be displayed to the user 735. The user may now exchange pepperonis for a pizza").

As per Claim 13, Seger discloses the system of claim 7, further comprising: a financial institution server for: generating the smart contract, wherein the smart contract is stored in the distributed ledger ([0121 lines 1-3] "The systems and methods described herein may be used to generate legally binding asynchronous contractual agreements and publish them in a cryptographic ledger").

As per Claim 14, Seger may not explicitly disclose, but Jacobs discloses the system of claim 7, further comprising: a payment requester device for: generating a legacy transaction comprising the payor identifier, the requestor identifier, and the ([0040 lines 1-4] "The term "node" may refer to a connection point. In some embodiments, a node may be a physical electronic device that is capable of creating, receiving, or transmitting data" wherein, as recited in Claim 7, [0159] discloses of the digital asset comprising the disclosed identifiers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the identifiers as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SEGER, II (U.S. 2017/0124556) in view of NPL “Quora response: “When writing data to a blockchain, is new info stored only as new blocks (adding links) or is data added to existing blocks (fatter links)?” in further view of Jacobs et al. (U.S. 2017/0237554), and in further view of Creighton, IV et al. (U.S. 2016/0321751).

As per Claim 6, Seger may not explicitly disclose, but Creighton discloses the non-transitory computer storage medium of claim 4, wherein the first legacy transaction comprises a settlement request pending settlement by a central authority associated with a centrally controlled computer network (see Figure 5 - block 512 "Networked Settlement System", as disclosed [0041] “The clearing instructions are then processed and sent to appropriate clearing brokers 510 or directly to a settlement system 512 for settling trades”, wherein the settlement request with pending settlement by the networked settlement system may be sent to a different server for settlement, as disclosed [0089] “The Custodians, Investment Managers, families of funds and individual traders can view and move assets based on Network permissions. If a Custodian wants to offer real-time gross settle (RTGS) to a client, the custodian will instruct Depository Trust Company (DTC) to deposit assets with the ledger based clearing system for the benefit of the Custodian … If an executed trade does not have settlement FIX Tags for both sides, the settlement diverts to DTC. In this case, the ledger based clearing system will deliver the securities to DTC for the Custodian's account”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a central authority with pending settlement as in Creighton in the system executing the method of Seger with the motivation of offering to [0002] reduce cost, time, and error from traditional settlement process as taught by Creighton over that of Seger.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885,016. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods, systems, and computer readable mediums for creating a transaction on a distributed ledger.
The instant application is in regards to processing a RTS request, which includes a smart contract address, digitally sign the request, create a transaction on a distributed ledger, and remove the data from the queue.
The ‘016 application is in regards to processing a swap request by selecting a smart contract associated with the data to digitally sign the request, and remove the data from the queue once the transaction is created.
It would have been obvious to one skilled in the art at the time of filing that the “RTS request” is similar to the claimed “swap request”, wherein the process of both requests include a smart contract address to digitally sign the request, and are used to create a transaction on a distributed ledger. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 12, filed 01 June 2021, with respect to claims objection regarding the term “swap request” have been fully considered and are persuasive. The previously applied objection of claim 1 has been withdrawn.

Applicant argues, see pages 14 to 15, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the claims are directed to an abstract idea by mental process and/or certain methods of organized human activity. Considering the claims without the additional elements (e.g. servers, devices, etc.), the method recited by the claims is to monitor a set of transactions, receive transaction data, select a contract, sign, record them on a ledger, provide a token of corresponding value (i.e. check, cash, etc.), and remove the completed transaction from the set, wherein a person could perform by mind or with a pen and paper is considered mental process, as explained under MPEP 2106.04(a)(2)(III) “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper")”. Without considering the additional elements (e.g. server and the block-chain application), the claims can be performed by human with pen wherein performing settlement of transactions and risk mitigation is a fundamental economic practice, which is a Certain Method of Organizing Human Activity. Therefore, the claims are directed to an abstract idea.
Applicant argues, see pages 15 to 16, that the claims are integrated into a practical application. Examiner respectfully disagrees. The claims recite additional elements which are generic computer components (e.g. server) with mere instructions to implement an abstract idea on a computer, which are to perform generic functions, such as: monitor, receive, transmit, communicate, and remove data (e.g. transaction). Additionally, the claims are generally linked to the technology of blockchain, with mere instructions to “apply it” on a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Applicant argues, see page 16, that the claims recite sufficient inventive concept under Step Two to transform the claimed idea. Examiner respectfully disagrees. As discussed above, the additional elements of the claims are generic computer components merely instructed to perform generic functions. Mere “apply it” on generic computer components, when considering the additional elements separately or combined as a whole, is not an inventive concept. Claims 7 and 15, as discussed on 

Applicant's arguments, see pages 19 to 23, with respect to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant argues that the referenced prior arts do not suggest teaching the limitation regarding “monitoring, by a server, a processing queue for legacy transactions” and “receiving, by a server, a first real-time settlement (RTS) request corresponding to a first legacy transaction included in the monitored processing queue from a remote computing device associated with a requestor”, and also “responsive to detecting that the distributed ledger includes the first transaction associated with the stored smart contract and generated based on the digitally-signed RTS request, removing the first legacy transaction from the monitored processing queue”. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 103 rejection, the limitations are taught by the referenced prior arts.
In regards to the “monitoring” limitation, there is no specific clarification by the claims or the original disclosure on how the server actually monitors the processing queue – the “processing queue” can be interpreted as “transactions ready to be processed” by which the process of “monitoring” by the server would be performed if such transactions simply exist on the server. Therefore, the referenced prior art Seger teaches the limitation, as disclosed by Figure 4 showing a plurality of transactions residing with the server, by which leads to teaching the limitation regarding “receiving, …” as referenced above under 35 U.S.C. 103 rejection.
Seger does not explicitly recite “removing the first legacy transaction from the monitored processing queue”, it is inherent that the transaction is removed from the processing queue as the server receives the transaction and performs the real-time settlement in order to avoid duplicate settlement of the transaction (or cause an error afterwards), and it would have been obvious to one of ordinary skilled in the art to interpret that once the transaction is transmitted to the server for settlement, the transaction would be removed from the processing queue of the server. For purposes of compact prosecution, Examiner has provided additional prior art Jacobs which teaches deleting digital assets after settlement, by which the combination of prior arts Seger and Jacobs can also teach the recited limitation. Claims 7-14 and 15-20, as discussed on pages 21 to 23, are similar to Claims 1-6, and are therefore rejected for at least the same reason as discussed above. Therefore, the referenced prior arts teach the claimed limitations, thus the 35 U.S.C. 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wack et al. (U.S. 2018/0268386) discloses a method of providing a cryptographic platform for exchanging information includes identifying a first information transaction stored within a blockchain sequence that provides a mathematically verifiable record of information transactions.
Madhavan et al. (U.S. 2017/0295023) discloses a computer implemented method for implementing a real time reconciling shared data structure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697